DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of claims 1-8 is acknowledged. The election has been made with traverse.
Applicant's arguments are not persuasive because they amount to a general allegation and fails distinctly and specifically point out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The requirement is still deemed proper and is therefore made FINAL.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
The term “[X] at least at times can be fluidically connected [to Y]” is understood to mean that X is capable of being connected to Y.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	The term “filling device” consists of function (i.e., “filling”) coupled with a generic placeholder (i.e., “device”) and lacks structure. Thus, the term is interpreted under 35 USC 112(f) based on the description in the specification. See Fig 2.
	The term “removal device” consists of function (i.e., “removal”) coupled with a generic placeholder (i.e., “device”) and lacks structure. Thus, the term is interpreted under 35 USC 112(f) based on the description in the specification.
	The term “receiving device” consists of function (i.e., “receiving”) coupled with a generic placeholder (i.e., “device”) and lacks structure. Thus, the term is interpreted under 35 USC 112(f) based on the description in the specification.
	The term “closing device” consists of function (i.e., “closing”) coupled with a generic placeholder (i.e., “device”) and lacks structure. Thus, the term is interpreted under 35 USC 112(f) based on the description in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
In reference to claim 5, the limitation “closing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In reference to claim 1, the limitation “pressure generating device” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “pressure generating device” consists of function (i.e., “pressure generating”) coupled with a generic placeholder (i.e., “device”) and lacks structure. Thus, the term suggests interpretation under 35 USC 112(f), however, and on the other hand, it is unclear if 
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or 
In reference to claim 5, the limitation “closing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In reference to claim 7, the term “advantageously” has no reasonably definite meaning. The claim is indefinite because no reasonably definite meaning can be ascribed to certain terms in the claim1.
In claim 8, the term “is fluidically connected at times” should be -- can be fluidically connected at times -- in order to avoid claim 8 as reciting a method step inside of an apparatus claim2. 
Note: Claims 2-8 are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youtube (NPL 20173).
	In reference to claim 1, Youtube discloses an apparatus for expanding plastics material parisons into plastics material containers by a liquid medium having at least one transforming station, which fills and expands the plastics material parisons with the liquid medium with at least one pressure generating device, which is suitable and intended to deliver the liquid medium to at least one filling device, which filling device fills the plastics material parisons with the liquid medium, wherein the pressure generating device has a pressure output which at least at times can be fluidically connected to the plastics material parison to be filled (Youtube shows a plastic balloon having liquid filled at times 3:56-4:01, as shown below,

    PNG
    media_image1.png
    925
    2255
    media_image1.png
    Greyscale
) wherein the apparatus has a removal device which is suitable and intended at least at times to remove a flowable medium from a plastics material container, wherein the pressure generating device has a suction intake which at least at times can be fluidically connected to this removal device in order to remove the flowable medium (Youtube shows a plastic balloon having liquid removed at times 0:05-0:12, shown above, and then a plastic balloon having liquid filled at times 3:56-4:01, shown below wherein said liquid transfer is accomplished using a syringe as a combined pressure generating, filling, and removing device.

    PNG
    media_image2.png
    927
    2292
    media_image2.png
    Greyscale


In reference to claim 2, Youtube discloses the apparatus as in claim 1.
Youtube further discloses wherein the pressure generating device has a piston element which is movable relative to a liquid chamber (a syringe comprises a piston element which is movable relative to a liquid chamber).
In reference to claim 3, Youtube discloses the apparatus as in claim 1.
Youtube further discloses wherein the apparatus has a movable or stationary carrier on which the transforming stations are arranged (there is a table in the background which serves as the station).
In reference to claim 4, Youtube discloses the apparatus as in claim 1.
Youtube further discloses wherein the apparatus has a receiving device for liquid medium removed from the container (interior chamber of the syringe pressure generating, filling, and removing device).
In reference to claim 5, Youtube discloses the apparatus as in claim 1.
Youtube further discloses wherein the apparatus has a closing device in order to close a flow path of the liquid medium from the container (the balloon is self sealing as shown at 4:05).
In reference to claim 6, Youtube discloses the apparatus as in claim 1.
Youtube further discloses wherein the apparatus has a rod-like body for expanding the containers, wherein this rod-like body has a channel for conveying the 
In reference to claim 7, Youtube discloses the apparatus as in claim 1.
Youtube further discloses wherein the apparatus has a further receiving container to receive the liquid medium and this further receiving container is advantageously arranged below the plastics material container to be expanded (see metal pan at 2:35).
	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusu (US 20040210203 A1)
	In reference to claim 1, Kusu discloses an apparatus for expanding plastics material parisons into plastics material containers by a liquid medium having at least one transforming station, which fills and expands the plastics material parisons with the liquid medium with at least one pressure generating device, which is suitable and intended to deliver the liquid medium to at least one filling device, which filling device fills the plastics material parisons with the liquid medium, wherein the pressure generating device has a pressure output which at least at times can be fluidically connected to the plastics material parison to be filled (See Fig 8 and “As shown in FIG. 8(c), once this liquid filling process has finished” [P0082]. Liquid filling necessarily requires a pressure differential and thus a pressure generating device.) wherein the apparatus has a removal device which is suitable and intended at least at times to remove a flowable medium from a plastics material container, wherein the pressure generating device has a suction intake which at least at times can be fluidically connected to this removal device in order to remove the flowable medium (Fig 8 and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("All words in a claim must be considered in judging the patentability of that claim against the prior art. If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite.")
        
        2 35 U.S.C. § 101 delineates four categories of statutory subject matter: “processes,” “machines,” “manufactures,” and “compositions of matter.” A claim is indefinite if it does not reasonably apprise those skilled in the art of the statutory class of invention the claim is directed to or if the claim attempts to bridge more than one statutory class of invention. See IPXL Holdings, 430 F.3d at 1384 (claim attempting to claim both a system and a method of using that system held indefinite); In re Rishoi, 197 F.2d 342, 345 (CCPA 1952) (“[T]here is no patentable combination between a device and the material upon which it works.”); In re Smith, 36 F.2d 302, 303 (CCPA 1929) (“It will be borne in mind that it has been long established that a person may not patent a combination of device and material upon which the device works, nor limit other persons from the use of similar material by claiming a device patent.”).
        3 https://www.youtube.com/watch?v=SgiqZ3A9n1k